,FILED
                                                                                                     SEP 2 3 ~OfO
                                                                                               Clerk. U.S. District &8ankru t
                                      UNITED STATES DISTRICT COURT                            Courts for the District of COIU~~ra
                                      FOR THE DISTRICT OF COLUMBIA


          DIALLOBE A. McDOUGALD,                         )
                                                         )
                         Plaintiff,                      )
                                                         )
                 v.                                      )
                                                         )
                                                                 Civil Action No.           10 1614
          UNITED STATES OF AMERICA,                      )
                                                         )
                         Defendant.                      )


                                            MEMORANDUM OPINION

                  This matter comes before the court on review of plaintiff s application to proceed in

          forma pauperis and pro se civil complaint. The application will be granted and the complaint

          will be dismissed.

                  The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

          pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

          by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Evenpro se litigants, however,

          must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

          (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

          contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

          short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

          for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

          standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

          prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                             1



      /
/f\
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff states that he has "evidents [sic] to show that [he] was the subject to the

Department of Justice in reguards [sic] to criminal matters." Compl. at 1. He demands

"demages [sic] by way of federal civil awards and claims for social security claims [sic] of fraud,

and civil rights and amendments, for incide [sic] of federal rules and regulations laws," as well as

"demages [sic] of cost to [him] in all matters by way of Judges who reads [sic] [the] complaint."

Id. at 2. Missing from the complaint are a short and plain statement of the grounds upon which

the Court's jurisdiction depends and a claim that plaintiff is entitled to the relief he seeks. For

these reasons, the complaint will be dismissed without prejUdice for its failure to comply with

Rule 8(a). An Order consistent with this Memorandum Opinion is issued separately.




                                                  2